DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1 and 12–27* are pending. * The claim listing includes two claims numbered 19 and the second claim 19 and claims 20 to 26 will be renumbered to claims 20 to 27, respectively.
Claim(s) 2–11 is/are canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 June 2022 was filed after the mailing date of the non-final Office Action on 25 February 2022.  The submission complies the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 19–26 have been renumbered claims 20–27.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
IN THE CLAIMS:
Please renumber the second claim 19 to claim 20 and claims 20–26 to claims 21–27, respectively.

20The composition of claim 1,
wherein the polymerization initiator comprises at least one selected from the group consisting of benzoyl peroxide, acetyl peroxide, dilauryl peroxide, di-tert-butyl peroxide, t-butyl peroxy-2-ethyl-hexanoate, cumyl hydroperoxide, and hydrogen peroxide, 2,2'-azobis(2-cyanobutane), 2,2'-azobis(methylbutyronitrile), 2,2'-azobis(iso- butyronitrile) (AIBN), and 2,2'-azobis(dimethylvaleronitrile) (AMVN).

21 The composition of claim 1,
wherein the polymerization initiator is included in an amount of 0.01 part by weight to 5 part by weight based on 100 parts by weight of the oligomer.

22The composition of claim 1,
wherein the polymerization initiator is included in an amount of 0.05 part by weight to 5 part by weight based on 100 parts by weight of the oligomer.

23The composition of claim 1,
wherein the polymerization initiator is included in an amount of 0. 1 part by weight to 5 part by weight based on 100 parts by weight of the oligomer.

24The composition of claim 1,
wherein the lithium salt comprises at least one selected from the group consisting of LiPF6, LiBF4, LiSbF6, LiAsF6, LiClO4, LiN(C2F5SO2)2, LiN(CF3SO2)2, CF3SO3Li, LiC(CF3SO2)3, LiC4BO8, LiTFSI, and LiFSI.

25The composition of claim 1,
wherein the lithium salt is included in an amount of 5 parts by weight to 30 parts by weight based on 100 parts by weight of the composition for a gel polymer electrolyte.

26 The composition of claim 1,
wherein the lithium salt is included in an amount of 10 parts by weight to 30 parts by weight based on 100 parts by weight of the composition for a gel polymer electrolyte.

27The composition of claim 1,
wherein the lithium salt is included in an amount of 15 parts by weight to 30 parts by weight based on 100 parts by weight of the composition for a gel polymer electrolyte.

Response to Amendment
The declaration under 37 CFR 1.132 filed 03 June 2022 is sufficient to overcome the rejection of claim(s) 1, 2, 4, 6–10, 12, and 13 based upon Ahn et al. (WO 2016/053064 A1; see English language equivalent, US 10,243,239 B1; hereinafter Ahn).

Allowable Subject Matter
Claim(s) 1 and 12–27 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Ahn et al. (WO 2016/053064 A1; see English language equivalent, US 10,243,239 B1; hereinafter Ahn).
Ahn '064 discloses a composition for a gel polymer electrolyte (C11/L45–50), the composition comprising an oligomer represented by Formula 1-5 (see first oligomer, C11/L45–50); an anion stabilizing additive (see TFEPi, C31/L34–46); a polymerization initiator (see polymerization initiator, C11/L45–50); a lithium salt (see lithium salt, C11/L45–50); and a non-aqueous solvent (see electrolyte solution solvent, C29/L24–32), wherein the anion stabilizing additive comprises a phosphite-based compound represented by Formula 2-1 (see TFEPi, C31/L34–46):  [Formula 1-5] (see Formula 7b, C14/L24–C16/L64) 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 wherein, in Formula 1-5, each of n, o, and p is an integer of 1 to 30, and q is an integer of 1 to 100 (see Formula 7b, C14/L24–C16/L64), [Formula 2-1] (see TFEPi, C31/L34–46) 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 (see TFEPi, C31/L34–46), and the oligomer is included in an amount of 0.5 parts by weight to 20 parts by weight based on 100 parts by weight of the composition of a gel electrolyte (C30/L58–67).
Ahn does not disclose, teach, or suggest the following distinguishing feature(s):
A composition for a gel polymer electrolyte, the composition comprising an anion stabilizing additive is included in an amount of 0.1 parts by weight to 2 parts by weight based on 100 parts by weight of the composition of a gel polymer electrolyte.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725